By the Court.

We have heretofore decided that, where an officer attaches personal chattels, and delivers them to a third person for safe keeping, such third person has no such property in the chattels as will enable him to maintain replevin for them. (1) Thu plaintiff fails on this ground.
But Caldwell himself could not maintain an action for the chaise in controversy, having lost the lien he had upon it by seizing it on Dennie’s execution. When he found it impracticable, from the situation of the roads, to transport the chaise to the place appointed *241for the sale, it was within his authority to have adjourned the sale for a reasonable time. Had he done this, his lien would have remained. Having neglected to do it, it ceased at the expiration of the thirty days from the judgment; and the defendant lawfully seized it by virtue of Green’s execution, (a)

Plaintiffs nonsuit.


 Ludden vs. Leavitt, ante, p. 104.


 [Knap vs. Sprague, ante, 258. — Ed.]